                                                                         THIS ORDER IS APPROVED.


                                                                          Dated: December 11, 2019



                                                                          _________________________________
                                                                          Scott H. Gan, Bankruptcy Judge
1

2
3

4
                             IN THE UNITED STATES BANKRUPTCY COURT
5
                                   FOR THE DISTRICT OF ARIZONA
6
7    InRe:                                                 CaseNo. 2:19-bk-06484-SHG

 8    CAROLYN L. LANE

 9                                                         STIPULATED ORDER     CONFIRMING                  FIRST
                                                           AMENDED CHAPTER 13 PLAN
10
                       Debtor
11
12
             The First Amended Chapter 13 Plan having been properly noticed out to creditors and any
13   objection to confirmation having been resolved.
14   IT IS ORDERED confirming the First Amended Plan ("Plan") of the Debtor as follows:
15   (A) INCOME SUBMITTED TO THE PLAN. Debtors shall submit the following amounts of

16   future income to the Trustee for distribution under the Plan.
     ( 1) Future Earnings or Income. Debtors shall make the following monthly Plan payments:
17

18
                       Months             Amount
19                     1-6                $1463
20                     7-60               $1900
21             The payments are due on or before the 24TH day of each month commencing June 24,
22    2019. Debtor is advised that when payments are remitted late, additional interest may accrue
23    on secured debts which may result in a funding shortfall at the end of the Plan term. Any

24    funding shortfall must be cured before the plan is deemed completed.

25
26

                                                                                              In Re: Lane
                                                                                     2: 19-bk-06484-SHG




     Case 2:19-bk-06484-SHG          Doc 39 Filed 12/11/19 Entered 12/11/19 11:20:03                   Desc
                                     Main Document    Page 1 of 6
 1             The Debtors shall provide to the Trustee copies of their federal and state income tax

 2    return for post-petition years 2019- 2022 within 30 days of filing them. The purpose is to assist
      the Trustee in determining any change in Debtors' annual disposable income.
 3
              (2) Other Property. The Debtors shall provide, directly to the Trustee their net federal
 4
      and state income tax returns for the years 2019 through 2022, as supplements to the plan. In the
 5
      event that other property is submitted, it shall be treated as supplemental payments.
 6
              (B) DURATION. This Plan shall continue for 60 months from the first regular
 7    monthly payment described in Paragraph (A)(l) above. If at any time before the end of the Plan

 8    period all claims are paid, then the Plan shall terminate. In no event will the term of the Plan be
      reduced to less than 60 months, exclusive of any property recovered by the Trustee, unless all
 9
      allowed claims are paid in full.
10
              (C) CLASSIFICATION AND TREATMENT OF CLAIMS. Claims shall be
11
      classified as listed below. The Plan and this Order shall not constitute an informal proof of
12    claim for any creditor. This Order does not allow claims. Claims allowance is determined by
13    §502 and the Federal Rules of Bankruptcy Procedure. The Trustee shall receive the

14    percentage fee on the Plan payments pursuant to 28 U.S.S.§ 586(e), then the Trustee will pay
      secured creditors or allowed claims in the following order:
15
            (1) Administrative expenses: Attorney Fees. Thomas McAvity, shall be allowed total
16
            compensation of $4500. Counsel received $7 prior to filing this case and will be paid
17
            $4493 by the Chapter 13 Trustee.
18
            (2) Claims Secured by Real Property:
19                  (a) Arrearage of$7267.84 to lien holder, Select Portfolio Servicing, is to be paid
20                 through the Plan. Regular post-petition mortgage payments shall be paid directly

21                 through Plan.
                    (b) Arrearage of$3087.52 to HOA lien holder, Estrella Vista HOA, shall be paid
22
                   through the Plan with 12% interest. Debtor will pay all post-petition HOA
23
                    payments directly to creditor.
24
            (3) Claims Secured by Personal Property:
25

26

                                                                                                In Re: Lane
                                                                                       2: 19-bk-06484-SHG



     Case 2:19-bk-06484-SHG          Doc 39 Filed 12/11/19 Entered 12/11/19 11:20:03                  Desc
                                     Main Document    Page 2 of 6
                  (a) Capital One Auto Finance, secured by a lien in a 2017 Chevrolet Trak, shall be

2                 paid a secured claim of $16809 .4 7 with 7% interest. The creditor will receive
                  adequate protection payments of $150 per month.
3
           (4) Unsecured Priority Claims:
4
                  (a)The Internal Revenue Services shall be paid un unsecured priority claim of
5                 $7843 with no interest. The Trustee has authority to pay on the priority debt even
6                 though the creditor has filed no proof of claim, but the Plan and Order are not to
7                 be considered an informal proof of claim. The balance of any remaining debt in

8                 excess of the priority portion shall be classified as general unsecured debt.
                  (b) The Arizona Department of Revenue shall be paid un unsecured priority claim
9
                  of $510.83 with no interest. The balance of any remaining debt in excess of the
10
                  priority portion shall be classified as general unsecured debt.
II
                  (c) The Ohio Department of Revenue shall be paid un unsecured priority claim of
12                $78.63 with no interest. The balance of any remaining debt in excess of the
13                priority portion shall be classified as general unsecured debt.

14         (5) Surrendered Property. Upon confirmation of this plan or except as otherwise ordered
           by the Court, bankruptcy stays are lifted as to collateral to be surrendered. Such creditor
15
           shall receive no distribution until the creditor timely files a claim or an amended proof of
16
           claim that reflects any deficiency balance remaining on the claim. Assuming the creditor
17
           has an allowed proof of claim, should the creditor fail to file an amended claim consistent
18         with this provision, the Trustee need not make any distributions to that creditor. Debtors
19         surrender the following property: The Debtor surrenders the following property:

20                a. NONE

21         (6) Other Provisions:
                   (a) Debtor is instructed to remit all payments on or before the stated due date
22
                   each month. Debtor is advised that when payments are remitted late, additional
23
                   interest may accrue on secured debts, which may result in a funding shortfall at
24                 the end of the Plan term. Any funding shortfall must be cured before the
25                 Case can be discharged. This requirement is effective regardless of Plan payments

26
                                                                                              In Re: Lane
                                                                                     2: 19-bk-06484-SHG



     Case 2:19-bk-06484-SHG        Doc 39 Filed 12/11/19 Entered 12/11/19 11:20:03                       Desc
                                   Main Document    Page 3 of 6
 1                 suspensions, waivers or moratoriums, and must be included in any Plan

2                   Confirmation Orders.
            (b) If debtor pursues the potential claim for reimbursement for insurance deductibles
3
            spend for repairs included on Schedule A/B, she must obtain approval from the Court for
4
            any resolution of that claim and turnover any non-exempt fund to the Trustee for the
5
            benefit of unsecured creditors.
6

7            (7) Unsecured Nonpriority Claims. Claims allowance is determined by§ 502 and the

 8          Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro rata
            the balance of the payments under the Plan and any unsecured debt balance remaining
 9
            unpaid upon completion of the Plan may be discharged as provided in 11 U.S .C. § 1328.
10

11
     (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the date of this
12   Order. Property of the estate vests in Debtors upon confirmation ,subject to the rights of the
13   Trustee to assert a claim to any additional property of the estate pursuant to 11 U.S.C. § 1306.

14

15                                      ORDER SIGNED ABOVE

16

17
     Approved as to Form and Content By:
18
19               ~----)
20

21

22
     Tom McAvity
23   Attorney for Debtors
24
25   Jonathan C. Simon
     Assistant Attorney General, #029750
26   Attorney for Arizona Department of Revenue
                                                                                                In Re: Lane
                                                                                       2: 19-bk-06484-SHG



     Case 2:19-bk-06484-SHG          Doc 39 Filed 12/11/19 Entered 12/11/19 11:20:03                  Desc
                                     Main Document    Page 4 of 6
 1                   suspensions, waivers or moratoriums, and must be included in any Plan

 2                   Confirmation Orders.
             (b) If debtor pursues the potential claim for reimbursement for insurance deductibles
 3
             spend for repairs included on Schedule A/B, she must obtain approval from the Court for
 4
             any resolution of that claim and turnover any non-exempt fund to the Trustee for the
 5
             benefit of unsecured creditors.
 6

 7            (7) Unsecured Nonpriority Claims. Claims allowance is determined by § 502 and the

 8           Federal Rules of Bankruptcy Procedure. Allowed unsecured claims shall be paid pro rata
             the balance of the payments under the Plan and any unsecured debt balance remaining
 9
             unpaid upon completion of the Plan may be discharged as provided in 11 U.S.C. § 1328.
10

11
      (D) EFFECTIVE DATE AND VESTING. The effective date of the Plan shall be the date of this
12    Order. Property of the estate vests in Debtors upon confirmation ,subject to the rights of the
13    Trustee to assert a claim to any additional property of the estate pursuant to 11 U.S.C. § 1306.

14

15                                       ORDER SIGNED ABOVE

16

17
      Approved as to Form and Content By:
18

19
      Edward J Maney, Trustee
20

21

22
      TomMcAvity
23    Attorney for Debtors
24
       r'J~ ~-~
25    ~athan~
      Assistant Attorney General, #029750
26    Attorney for Arizona Department of Revenue

                                                                                                In Re: Lane
                                                                                       2: 19-bk-06484-SHG




     Case 2:19-bk-06484-SHG          Doc 39 Filed 12/11/19 Entered 12/11/19 11:20:03                     Desc
                                     Main Document    Page 5 of 6
1

2            The Debtor certifies: All required State and Federal income tax returns have been filed.
     No domestic support obligation is owed or, if owed, such payments are current since the filing of
3
     the Petition.

4
 5
     C~tf.A-){!~~
     Carolyn . Lane
     Debtor
6

7

 8

 9

10

11
12
13

14

15
16

17

18
19

20
21
22
23

24
25
26
                                                                                             In Re: Lane
                                                                                    2: 19-bk-06484-SHG



     Case 2:19-bk-06484-SHG         Doc 39 Filed 12/11/19 Entered 12/11/19 11:20:03               Desc
                                    Main Document    Page 6 of 6
